

115 HR 4220 IH: Safer Occupancy Furniture Flammability Act
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4220IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo adopt a certain California flammability standard as a Federal flammability standard to protect
			 against the risk of upholstered furniture flammability and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safer Occupancy Furniture Flammability Act or SOFFA . 2.Adoption of California Technical Bulletin 117 (2013) as a Federal flammability standard (a)In generalBeginning 180 days after the date of enactment of this Act, the provisions of State of California, Bureau of Electronic and Appliance Repair, Home Furnishings and Thermal Insulation Technical Bulletin Number 117–2013, entitled Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture, dated June 2013, as they exist on the date of enactment of this Act, shall be considered to be a flammability standard issued by the Commission under section 4 of the Flammable Fabrics Act (15 U.S.C. 1193).
 (b)Testing and certificationThe Federal flammability standard created by subsection (a) shall not be subject to the requirements of section 14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)).
			(c)Preemption
 (1)In generalNotwithstanding section 16 of the Flammable Fabrics Act and section 231 of the Consumer Product Safety Improvement Act of 2008, Public Law 110–314, no State or political subdivision of a State shall have any authority either to establish or to continue in effect any provision of a flammability law, regulation, code, or standard designed to protect against the risk of occurrence of fire associated with upholstered furniture.
 (2)Preservation of certain State lawNothing in this Act or the Flammable Fabrics Act shall be construed to preempt or otherwise affect Article 13, Title 4, sections 1374 through 1374.3 of the California Code of Regulations (except section 1374(b) and section 1374(c)) or the California Bureau of Electronic and Appliance Repair, Home Furnishings and Thermal Insulation Technical Bulletin Number 117–2013, entitled Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture as they exist on the date of enactment of this Act.
				